                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York

                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew’s Plaza
                                                                  New York, New York 10007


                                                                  April 29, 2021

          By ECF

          The Honorable Paul A. Engelmayer
          United States District Judge
          Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

              Re:     United States v. Ariel Lopez, 21 CR 57 (PAE)

          Dear Judge Engelmayer,

                  The Government writes on behalf of the parties and in response to the Order of the Court
          dated April 26, 2021 to request respectfully that the Court adjourn the conference scheduled for
          May 12, 2021 for approximately thirty days to a date and time of convenience to the Court. The
          parties continue to discuss the possibility of a pre-trial disposition and anticipate that the additional
          time before the parties next appear before the Court will allow those discussion to advance to their
          conclusion. With the consent of the defendant, the Government further requests respectfully that
          the Court exclude time under the Speedy Trial Act from May 12, 2021 through the date of any
          adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the public and
          the defendant in a speedy trial are outweighed here by the interests of the defendant and the
          Government in being able to achieve a pre-trial disposition, if possible, and to take the steps
          necessary to effectuate such a disposition.

                                                                  Respectfully submitted,

                                                                  AUDREY STRAUSS
                                                                  United States Attorney

                                                              By: _____________________________
                                                                  ____________________
                                                                 Thomas John Wright
                                                                 Assistant United States Attorney
                                                                 (212) 637-2295

GRANTED. The conference is adjourned to June 16, 2021 at 10:30 a.m.
For the reasons stated above, time is excluded, pursuant to 18 U.S.C.
3161(h)(7)(A), until June 16, 2021. The Clerk of Court is requested to
terminate the motion at Dkt. No. 13.
                                                                       4/30/2021
                                          SO ORDERED.

                                                               
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
